Citation Nr: 1219889	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  04-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the military from June 1970 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) originated from March 2002 and May 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case has a lengthy procedural history.  As support for his prior claim for a higher rating for his low back disability, the Veteran testified at a hearing at the RO in May 2006 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During that hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2011). 

Subsequently, in November 2006, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In January 2008, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review. 

In May 2009, the Board issued a decision denying a schedular rating higher than 40 percent for the Veteran's low back disability, so that component of this claim is no longer at issue.  However, the Board then referred this claim to the Director of Compensation and Pension Service to determine whether the Veteran alternatively was entitled to an extra-schedular rating for this disability.  38 C.F.R. § 3.321(b)(1).

In September 2009, a designee of the Director of Compensation and Pension Service determined that an extra-schedular rating for this disability was not warranted.  And based on that finding, the AMC issued another SSOC in November 2009 denying the claim on this special alternative basis.


In June 2010, since the evidence suggested the Veteran may be unemployable because of his service-connected disabilities, including his low back disability in particular at issue in this appeal, the Board determined the record also raised the issue of whether he was entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also determined that, in making this necessary additional determination, medical evidence requested to adjudicate this additional derivative claim may, in turn, influence the outcome of his claim for a rating higher than 40 percent for his low back disability on an extra-schedular basis.  Therefore, both claims were remanded to the RO via the AMC.

The case was subsequently returned to the Board, and in a January 2011 decision the Board denied both an extra-schedular rating for the low back disability and a TDIU.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2011 order, granting a joint motion, the Court vacated the portion of the Board's decision that had denied a TDIU.  The Court remanded this claim to the Board for compliance with the instructions in the joint motion.  And to this end, the Board, in turn, is remanding this claim to the RO via the AMC.

Also in the joint motion, the parties agreed that the Board's January 2011 decision as to the issue of entitlement to an extra-schedular rating for the low back disability should not be disturbed.  So the appeal of that claim was dismissed in the Court's November 2011 order, and accordingly, that claim is no longer before the Board.



REMAND

The Veteran's TDIU claim requires further development before being readjudicated.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, this additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford him every possible consideration.

VA regulations allow for the assignment of a TDIU when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  But even if service-connected disabilities fail to meet these percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration of a TDIU is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran's service-connected disabilities are discogenic disease, bulging disc at L4-L5, S1 lumbar radiculopathy (rated as 40-percent disabling), and adjustment disorder with depressed mood (rated as 30-percent disabling).  So the combined rating is 60 percent.  38 C.F.R. § 4.25.

In the joint motion, the parties (the appellant and VA's Office of General Counsel, representing the Secretary of VA), determined the Board's decision denying this TDIU claim did not consider the probative value of an October 2007 VA examination indicating the Veteran's lumbar strain, lumbar discogenic disease, and lumbar spondylosis were of moderate-to-severe intensity and precluded his ability to work or obtain gainful employment due to poor tolerance for standing, sitting, or ambulation.

In contrast, however, at the conclusion of a more recent June 2010 VA spine examination, the examiner indicated the Veteran's low back disability did not preclude sedentary work, i.e., work not requiring pushing, pulling, lifting heavy weight, walking or standing for prolonged time, and waist movements.

On VA psychiatric examination in July 2010, so the following month, the examiner indicated that, in spite of his service-connected disabilities (discogenic disc disease of the lumbar spine and adjustment disorder with depressed mood), the Veteran was able to obtain and maintain a gainful occupation.  In coming to this conclusion, the examiner noted the Veteran's low back pain levels since 2005 had ranged from 0 to 4, that he was able to walk with the aid of a crutch, and that he was in no acute distress.  The examiner further noted the Veteran uses nonsteroidal anti-inflammatory agents and has not needed opiates or opiate-like medications to treat his symptoms, so including his pain.  And as specifically concerning his adjustment disorder with depressed mood, the examiner indicated the Veteran's mental disability symptoms were not severe enough to interfere with his occupational functioning.

Other records on file reflect that the Veteran also has multiple non-service-connected disabilities that adversely affect his ability to work, including a bilateral hand disability that has been variously diagnosed, initially as rheumatoid or inflammatory arthritis, but more recently as psoriatic arthropathy.  See May 2006 
X-ray study.


A February 1999 letter from the Veteran's employer reflects that the Veteran worked in the payroll division, but as time passed he developed a hand condition that impeded the performance of his duties, and he was transferred to a position that did not require the continuous use of his hands.

Records from the Social Security Administration (SSA) reflect that, in December 2001, he was found to be disabled since May 2001 based on a primary diagnosis of inflammatory arthritis and a secondary diagnosis of adjustment disorder.  A May 2002 medical certificate from the Puerto Rico Department of Health reflects that he had lumbar neuropathy and osteoarthritis and could not walk long distances, stand very long or lift heavy objects.

In an application for disability benefits from the SSA, the Veteran reported that the disabilities that limited his ability to work included his low back disability, a left leg disability, rheumatic fever, high blood pressure, diabetes, and difficulty walking long distances and "going up."  He reported difficulty writing and sitting or standing for long periods.  He had sharp back and leg pains and temporary dizziness.  He said that, because of his arthritis condition, his boss had changed his job as he could not perform his duties due to his conditions.

As already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad, 5 Vet. App. at 529.  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2011).


In light of the amount of time since the last VA examinations evaluating his 
service-connected disabilities, which were in June and July 2010, so some 2 years ago, and the differences of opinion regarding whether he is unemployable on account of these disabilities, the Board finds that another VA medical opinion should be obtained on this determinative issue.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

All outstanding VA medical treatment records also must be obtained prior to readjudicating this claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for his service-connected disabilities since April 2007.  And with any needed authorization, obtain all identified records that have not previously been obtained and that are not duplicates of records already in the claims file.

If the records identified are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  The Veteran must be appropriately notified of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records and association of these records with the claims file for consideration, schedule all necessary VA compensation examinations to reassess the severity of his service-connected disabilities, including especially their impact on his capacity to obtain and maintain employment (physical or sedentary) that is substantially gainful versus just marginal when considering his level of education, prior work experience and training, etc.  His service-connected disabilities are discogenic disease, bulging disc at L4-L5, S1 lumbar radiculopathy, and adjustment disorder with depressed mood.

To facilitate making this important determination, the examiners must be provided the claims file, including a complete copy of this remand, and given opportunity to review the Veteran's medical and occupational histories.

The examiners must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate this TDIU claim, considering all additional evidence, including on an extra-schedular basis under 38 C.F.R. § 4.16(b) if, per chance, it is determined the Veteran does not have sufficient ratings for his service-connected disabilities under § 4.16(a) even when considering the possible exception of whether his disabilities result from "common etiology" of the type that might warrant considering these disabilities, instead, as one aggregate or collective disability for purposes of determining whether he meets the rating requirements of § 4.16(a).  If this claim continues to be denied, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


